         Case
          Case1:20-cr-00363-PKC
               1:20-cr-00363-PKC Document
                                  Document13-1 Filed07/31/20
                                           14 Filed  07/31/20 Page
                                                               Page11ofof55




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America,

                 v.                                                PROTECTIVE ORDER
 JUDON McBRIDE,
                                                                     20 Cr. 363 (PKC)
                             Defendant.


       Upon the application of the United States of America and the above-captioned defendants

having requested discovery under Fed. R. Crim. P. 16(a)(1)(E), the Court hereby finds and orders

as follows:

       WHEREAS, the Government intends to disclose to the defendants documents, objects,

and information, including recordings and electronically stored information (“ESI”), pursuant to

Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “Disclosure Material”;

       WHEREAS, the Government’s Disclosure Material may include sensitive information

(“Sensitive Information”) that (i) affects the privacy, confidentiality, or business interests of

individuals and entities; (ii) will impede the Government’s ongoing investigation of uncharged

individuals if prematurely disclosed; (iii) is not authorized to be disclosed to the public or disclosed

beyond that which is necessary for the defense of this criminal case; or (iv) the broad disclosure of

which would pose safety risks to individuals; and

       WHEREAS, the entry of a protective order in this case will permit the Government

expeditiously to produce Disclosure Material without further litigation or the need for substantial
         Case
          Case1:20-cr-00363-PKC
               1:20-cr-00363-PKC Document
                                  Document13-1 Filed07/31/20
                                           14 Filed  07/31/20 Page
                                                               Page22ofof55




redactions, and will afford the defense prompt access to such materials, in substantially unredacted

form, which will facilitate the preparation of the defense;

IT IS HEREBY ORDERED:

       1. There is good cause for entry of a protective order and the provisions set forth herein.

       2. Disclosure Material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (collectively, “the defense”), other than as set forth herein, and

shall be used by the defense solely for purposes of defending this action.

       3. Disclosure Material may be disclosed by the defense to:

           a. The defendants;

           b. The following persons (hereinafter, “Designated Persons”):

                    i. investigative, paralegal, secretarial, clerical, and other personnel

                       employed or retained by defense counsel;

                   ii. independent expert witnesses, investigators, or advisors retained by

                       defense counsel in connection with this action; and

           c. such other persons as hereafter may be authorized by the Court.

All Designated Persons to whom Disclosure Material is disclosed in accordance with this provision

shall be subject to the terms of this Order. To the extent Disclosure Material is disclosed to any

Designated Persons, defense counsel shall first provide each Designated Person with a copy of this

Order and instruct such Designated Person(s) that they are bound by the terms of this Order.

Defense Counsel shall make reasonable efforts to maintain a record of what Disclosure Material

has been disclosed to Designated Persons pursuant to this Order.

       4. Defense counsel may show Disclosure Material to potential witnesses (“Potential

Witnesses”) during the course and for the purpose of its investigation, but shall not disseminate



                                                 2
         Case
          Case1:20-cr-00363-PKC
               1:20-cr-00363-PKC Document
                                  Document13-1 Filed07/31/20
                                           14 Filed  07/31/20 Page
                                                               Page33ofof55




Disclosure Material to Potential Witnesses or permit Potential Witnesses to make or retain copies

of Disclosure Material. To the extent Disclosure Material is disclosed to Potential Witnesses,

defense counsel shall first instruct each Potential Witness as to the terms of this Order and instruct

such Potential Witness(es) that they are bound by the terms of this Order. Defense counsel shall

make reasonable efforts to maintain a record of what Disclosure Material has been disclosed to

Potential Witnesses pursuant to this Order.

       5. The defense shall not post any Disclosure Material on any Internet site or network site

to which persons other than the parties hereto have access, and shall not disclose any Disclosure

Material to the media or any third party except as set forth herein. Subject to the restrictions

applicable to Sensitive Information set forth herein, this provision shall not prevent the filing of

Disclosure Material for purposes of any judicial proceeding.

       6. Sensitive Information so designated by the Government, including any copies thereof

or excerpts therefrom, may be disclosed by defense counsel to the defendants for review at the

offices of defense counsel, or in the presence of defense counsel (whether physical or virtual), for

purposes related to this case. Notwithstanding the foregoing, the defendants shall not maintain,

retain, or keep copies or notes of Sensitive Information outside of the presence of defense counsel.

In light of operational limitations at Bureau of Prisons (“BOP”) facilities due to the ongoing

COVID-19 pandemic, and in order to facilitate the defense’s ability to prepare for trial, upon

request and where practically feasible the Government shall prepare and provide, for any

defendants detained in BOP custody, redacted copies of Disclosure Material containing Sensitive

Information that may be retained by a detained defendant outside the presence of defense counsel.

All Sensitive Information possessed by the defense, whether redacted or unredacted, shall be

maintained in a safe and secure manner.



                                                  3
         Case
          Case1:20-cr-00363-PKC
               1:20-cr-00363-PKC Document
                                  Document13-1 Filed07/31/20
                                           14 Filed  07/31/20 Page
                                                               Page44ofof55




       7.   Unless authorized in writing by the Government or by an order of this Court, no

Sensitive Information, or information derived therefrom, shall be filed publicly whether excerpted

within a filing or as an attachment to a filing. Any filings incorporating, containing, or referencing

Sensitive Information shall be redacted and/or filed under seal.

       8. In the event of any dispute as to the Government’s designation of particular material as

Sensitive Information, the parties shall meet and confer regarding such dispute, without prejudice

to a subsequent application by defense counsel seeking de-designation of such material by the

Court. Absent a contrary order of this Court, the Government’s designation of material as

Sensitive Information shall be controlling.

       9. The Government may authorize, in writing, disclosure of Disclosure Material,

including Sensitive Information, beyond that otherwise permitted by this Order without further

Order of this Court.

       10. This Order does not prevent the disclosure of any Disclosure Material, including

Sensitive Information, in any judicial proceeding in this action, or to any judge or magistrate judge,

for purposes of this action. All public filings shall separately comply with the privacy protection

provisions of Federal Rule of Criminal Procedure 49.1.

       11. Except for Disclosure Material that has been made part of the record of this case, the

defense shall return to the Government, or securely destroy or delete, all Disclosure Material

within thirty (30) days of the expiration of the period for direct appeal from any verdict in the

above-captioned case; the period of direct appeal from any order dismissing any of the charges in

the above-captioned case; or the granting of any motion made on behalf of the Government

dismissing any charges in the above-captioned case, whichever date is later.




                                                  4
        Case
         Case1:20-cr-00363-PKC
              1:20-cr-00363-PKC Document
                                 Document13-1 Filed07/31/20
                                          14 Filed  07/31/20 Page
                                                              Page55ofof55




       12. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.

       13. This Order may be signed in counterparts and transmitted by facsimile and/or electronic

copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.



AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney
   Southern District of New York



By: ____________________________________                       Date: 7/31/2020
   Marguerite B. Colson
   Assistant United States Attorney




      /s/ Martin Cohen
By: ____________________________________                              7/31/2020
                                                               Date: ____________________
    Martin Cohen, Esq.
    Counsel for Judon McBride




SO ORDERED:

Dated: New York, New York
       July 31, 2020




                                                5
